DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/14/2022 has been entered. Claim 1 has been amended. Claims 7-10 have been cancelled. Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (JP 2010-247660 A – of record), in view of Sasaki (US 2019/0275838 A1 – of record), in view of Rojas et al. (US 2019/0225021 A1 – of record), in view of Royer et al. (US 6,601,626 B2 – of record), as evidenced by Bailey et al. (US 2010/0258237 A1 – of record), and further in view of Westgate et al. (US 2007/0137754 A1 – of record) and Yonekawa et al. (EP 0392748 – of record).
Regarding claim 1, Konuma teaches a radial tire, see page 8 – para. 7. The tire is configured to have a pair of bead cores 60; a multiple ply carcass layer 10 which extends uninterrupted between the pair of bead cores in a toroidal form; a circumferentially extending tread portion 30 surmounting the carcass layer; a belt package 50 – (construed as a main 
Konuma does not explicitly disclose: 
Feature A: The lower rubber layer – (construed as a first, unreinforced cushion layer) has a radial thickness between 0.5 and 4.0 times the specified diameter of the reinforcement cords of the radially outermost belt layer;
Feature B: The lower rubber layer 41 – (construed as a first, unreinforced cushion layer) and the upper rubber 42 – (construed as a second, unreinforced cushion layer) each having multiple layers;
Feature C: The protective belt layer having a first elastic modulus less than or equal to a second elastic modulus of the main belt layer. 
Feature D: The reinforcement cords of the radially outermost layer of the main belt layer have a plurality of organic fiber, merged cords.
Feature E
However, as Konuma discloses the characteristics of the belt layers 50 are not particularly limited and does not provide details thereof it would have been necessary and obvious to look to the prior art for exemplary configurations belt layers.
As to Feature A:
Sasaki discloses a tire using a reinforcing member wherein the tire has a radial construction, see [0002], [0085]. The tire is configured to have a rubber layer that is disposed between the belt layer 27d and radially outermost belt layer 27c. And further discloses the use of a relatively large cord diameter for its belt reinforcement, where the cord diameter is substantially the thickness of the dipped cord, in order to improve the durability of the tire, see [0008], [0039].
Rojas teaches radial tire configurations are known where certain belt reinforcements affect tire performance to include attributes such as tire stiffness, rolling resistance, and durability, see [0001]-[0002]. And provides an arrangement such that between the tread portion and main belt layers are disposed a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer) and a rubber undercushion layer 175 – (construed as a second, unreinforced cushion layer). Rojas further discloses the use of the laminate provides reduced strain associated with loading and unloading the tire, as the tire moves through its footprint to thereby enhance rolling resistance, and improve tire durability; and the undercushion 
One would appreciate the teachings of Sasaki and Rojas in updating Konuma’s tire with Feature A. That is, forming a tire whose belt ply has reinforcing cords with a specified uniform cord diameter that is substantially the same thickness of the belt layer; and having a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer) with a minimum radial height (thickness) of between 75% and 125% (0.75 and 1.25) of the radial height (thickness) of the specified uniform cord diameter – (corresponds to a first, unreinforced cushion layer having a radial thickness between 0.5 and 1.0 times the specified uniform diameter). Notably, where doing so provides the tire with improved durability and enhanced rolling resistance.
As to Feature B:
It is noted, Applicants Specification of 06/11/2019 as recited in paragraphs [0109] - [0110] discloses: The first, unreinforced rubber layer and the second, unreinforced rubber layer may also comprise multiple layers with an overall thickness within of 0.5 Cd to 4.0Cd or 1.5Cd to 5.0Cd respectively; where Cd is the cord diameter of the radially outermost belt 
As to Feature C:
Royer discloses a tire having a radial carcass reinforcement – (construed as a radial tire). The tire is configured to have an assembly 32 composed of two layers of textile reinforcement elements whose secant modulus is at most 200cN/tex – (construed as a protective belt layer having organic fiber cords with a first elastic modulus); and a twin ply 31 composed of two textile reinforcement plies 310 and 311 whose secant modulus is at least equal to 200cN/tex – (corresponds to a main belt layer having a second elastic modulus), see claim 1 and Col 4 lines 1-19. Royer further The modulus of elasticity of a cord at a given stress or strain is defined as the extension secant modulus calculated at the given stress or strain. The units used herein to describe the stress on a cord or the modulus of elasticity for a cord is centiNewtons per tex (cN/tex) unless otherwise denoted), see [0039].
One would appreciate the teachings of Royer in updating Konuma’s tire with Feature C. That is, forming a tire whose radially outermost reinforcement layer has a first modulus rating that is equal to or smaller than a second modulus rating of a radially inner reinforcement layer that it surmounts. Notably, where doing so permits use of aromatic polyamide as material for the main reinforcement elements which is suitable for improving the endurance of the tire.
As to Feature D:
Westgate discloses it is conventional to use fiber cords in all different areas of the tire where reinforcement is required to include belt ply reinforcements which are formed of merged cords, see [0010], [0080]. And 
As to Feature E:
Yonekawa discloses a radial tire having improved structural durability and cornering performance that is configured to have a protector ply 16 – (construed as a protective belt layer); carcass layer 7; and belt package 10 whereby all have reinforcing cords provided as organic fibers, see page 3 – lines 35-40, page 7 lines 19-23.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Konuma to have Feature A, as taught by Sasaki and Rojas; Feature B as reasonably suggested by Rojas; Feature C as taught by Royer and Bailey; Feature D as taught by Westgate; and Feature E as taught by Yonekawa to provide the tire with a means for enhancing rolling resistance, and improving tire durability; and to further provide the tire with conventionally known tire reinforcements useful for providing desired characteristics such as structural durability and cornering performance using different fiber materials. 
As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 2-4, as previously discussed, modified Konuma discloses the laminate layer 135a – (construed as a first, unreinforced cushion layer) has radial thickness is between 0.75 and 1.25, which meets the claimed “0.5 and 2.5 times the specified diameter’; and as best depicted in Rojas FIG. 1, the laminate 135a has an axial width that is at least 0.5 and less than 1.0 times a maximum overall width of the belt structure, which meets the claimed between 0.5-1.1 and 0.5-0.9 times a maximum overall width of the belt structure. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 5-6, modified Konuma discloses the use of a reinforcing cord of 1.6 mm, see Sasaki and where the rubber layers between the main belt and protective belt layers have thicknesses of 0.15 ≤ G2 (42) / G1 (41) ≤ 0.40, see Konuma. For a reasonable cord diameter of 1.6 mm and rubber layer 41 thickness of 3.9*1.6mm = 6.24mm; and a reasonable rubber layer 42 thickness of 1.51*1.6mm = 2.42mm, then G2 (42) / G1 (41) = 2.42/6.24 = 0.39 which meets the Konuma’s specified inequality; and meets the claimed first, unreinforced cushion layer having a radial thickness between 0.5 and 4.0 times the specified cord diameter; and meets the claimed second, unreinforced cushion layer has a radial thickness of 1.5-5.0 or 1.5-3.5 times the specified diameter of a reinforcement cord. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside .
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 1 that: The prior art does not disclose or suggest a radial tire with these and the other recited features of claim 1.
Examiner’s Response #1
Examiner respectfully disagrees. As discussed in the rejection of claim 1. Sasaki discloses forming a tire whose belt ply has reinforcing cords with a cord diameter that is substantially the same thickness of the belt layer; and Rojas discloses the laminate layer 135a – (construed as a first, unreinforced cushion layer) has a radial height (i.e. thickness) between 75% and 125% of the radial height of a third annular belt – (construed as a radially outermost belt), see [0042]. This corresponds to a first, unreinforced cushion layer having a radial thickness between 0.5 and 1.0 times the specified uniform diameter the radially outermost belt layer reinforcement cords. Notably, where doing so provides the tire with improved durability and enhanced 
The rejection is maintained.
Claims 2-6 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749